Citation Nr: 1809445	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-17 107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to an increased rating for residuals of a left thigh gunshot wound, fracture of femur, status post partial medial meniscectomy of the left knee, currently evaluated as 30 percent disabling, prior to April 2, 2013 and from June 1, 2014.

2. Entitlement to a compensable evaluation for a left thigh scar.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to April 2, 2013 and from June 1, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1975 to June 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Boise, Idaho Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction has since been transferred to the Phoenix, Arizona, RO.

In an August 2017 written statement, the Veteran withdrew his request for a Board hearing. Accordingly, the Board will proceed with adjudication.

The Veteran's left thigh disability is rated at 100 percent disabling from April 2, 2013 to May 31, 2013. A rating in excess of 100 percent cannot be granted; accordingly, the Board will focus on the time period on appeal exclusive of that where a total disability rating has been assigned.

The Veteran has stated that his service-connected disabilities prevent him from working. Because a TDIU rating is inherent in any claim for an increased rating, see Rice v. Shinseki, 22 Vet. App. 447 (2009), it has been added as an issue on the title page and characterized to reflect that the relevant appeal period is exclusive of the period of total rating for the Veteran's left thigh disability. See Bradley v. Peake, 22 Vet. App. 280, 294 (2008); Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding request for TDIU post-July 1989 moot where 100 percent schedular rating was awarded in July 1989).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.





FINDINGS OF FACT

1. Prior to April 2, 2013, residuals of a left thigh gunshot wound malunion of the femur with considerable left leg weakness but without a showing of nonunion or a fracture of the surgical neck of his left femur.

2. From June 1, 2014 to August 2, 2017, residuals of a left thigh gunshot wound included pain in the thigh and calf with occasional pop of his knee but without intermediate degrees of residual weakness, or limitation of motion, or chronic residuals consisting of severe painful motion or weakness in his left knee.

3. Resolving reasonable doubt in the Veteran's favor, from August 3, 2017, the Veteran had chronic residuals of a left knee replacement consisting of severe painful motion or weakness in his left knee.

4. The Veteran's left thigh scar is painful, but not unstable.


CONCLUSIONS OF LAW

1. Prior to April 2, 2013 and from June 1, 2014 to August 2, 2017, the criteria for an increased rating in excess of 30 percent disabling for residuals of a left thigh gunshot wound, fracture of femur, status post partial medial meniscectomy of the left knee, have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes (Codes) 5055, 5255 (2017).

2. From August 3, 2017, the criteria for an increased rating of 60 percent, but no higher, for residuals of a left thigh gunshot wound, fracture of femur, status post partial medial meniscectomy of the left knee, have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Code 5055 (2017).

3. The criteria for an evaluation of 10 percent for a left thigh scar are met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.118, Code 7804 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the issues being decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

In consideration of Correia v. McDonald, 28 Vet. App. 158 (2016), the Board notes that the Veteran is being granted the maximum rating from August 3, 2017 pursuant to Code 5055. No higher rating is available based on limitation of motion of the knee. Therefore, any new VA examination, which would measure current range of motion, would serve no additional benefit to the Veteran. 

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Increased Ratings

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability. Separate diagnostic codes identify the various disabilities. 38 U.S.C. § 1155; 38 C.F.R. Part 4. 

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining, including degree of disability, is to be resolved in favor of the Veteran. 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3. When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In any claim for an increased rating, "staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App, 119 (1999).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration. See DeLuca v. Brown, 8 Vet. App. 202 (1995). The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10. Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40. With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 38 C.F.R. § 4.45.

Residuals of Left Thigh Fracture

The Veteran's left thigh disability has been rated as 30 percent disabling pursuant to two different Diagnostic Codes (Codes) at different times during the appeal period for his left thigh disability. Initially, he was rated by analogy under Code 5255, for impairment of the femur. See 38 C.F.R. § 4.71a. After his left knee partial medial meniscectomy in April 2013, he was rated pursuant to Code 5055, for a knee replacement. See id. [As noted before, the Veteran has received a 100 percent rating for the period from April 2, 2013 to May 31, 2014; therefore that period is not on appeal.]

The Veteran filed a claim for an increased rating in March 2011. He underwent a VA examination in May 2011. He had full extension of the left knee. It was noted he walked with a left side limp and has considerable weakness of the left leg.  After repetitive use testing, increased pain, fatigue, weakness and lack of endurance was noted. The examiner discussed a May 2011 x-ray, which demonstrated a healed previous distal femoral fracture deformity with some bony remodeling. Multifocal shrapnel soft tissue fragments were projected above the distal femur and proximal tibia.

July 2011 VA treatment records reflect that the Veteran had malunion of the left femur. August 2011 VA treatment records reflect that his range of motion for his knee was within "acceptable limits."

In April 2013, the Veteran underwent a total left knee replacement. See VA treatment records.

In October 2014 VA treatment records, the Veteran did not report pain, locking, or giving out. His range of motion was from zero to 120 degrees, without pain, but it is unclear whether flexion or extension was being tested.

In May 2017 VA treatment records, the Veteran reported pain in his thigh and calf. He was wearing a knee brace. He had an occasional pop in his knee, with mid-flexion instability.

The Veteran underwent another VA examination in August 2017. He reported pain and stiffness that worsened with humid air in the environment. He stated he had flare-ups that were not centralized and were a nine out of ten. He reported he had to get hold of something to stand up. His extension was from 100 to zero degrees. Pain was noted on rest and on weight-bearing. The examination was not conducted during a flare-up, but the examiner stated that pain and weakness caused functional loss during flare-ups; he was unable to describe the range of motion during a flare-up because the Veteran was unable to replicate the estimated limitation due to its episodic variability. The examiner opined that the Veteran had intermediate degrees of residual weakness, pain, or limitation of motion.

In November 2017, the Veteran's representative stated that nonunion, without loose motion, and weight preserved with the aid of a brace should be considered when assigning a rating. The representative stated that the femur bone was shortened, which now requires the Veteran to wear a brace and use a cane to bear weight on his knee.

	Analysis: Prior to April 2, 2013 

The Veteran is currently rated pursuant to Code 5255 for this period of appeal. Under Code 5255, an 80 percent (maximum) rating is assigned for fracture of the shaft or anatomical neck of the femur with nonunion, with loose motion (spiral or oblique fracture); a 60 percent rating is assigned in two scenarios: for fracture of the surgical neck of the femur with false joint, or for fracture of the shaft or anatomical neck of the femur with nonunion, without loose motion, weight-bearing preserved with aid of brace; and a 30 percent rating is assigned for malunion of the femur with marked knee or hip disability. 38 C.F.R. § 4.71a.

Upon review of the evidence above, the Board finds that a disability rating in excess of 30 percent is not warranted for the period of time prior to April 2, 2013 pursuant to Code 5255. To warrant a disability rating in excess of 30 percent, the evidence should show a finding of nonunion of the femur or fracture of the surgical neck of the femur.  Although the Veteran's representative argued that the Veteran has nonunion of his femur, all competent medical evidence of record reflects that the Veteran's in-service femur fracture healed with malunion. See May 2011 VA examination, July 2011 VA treatment records. See also UPMC Health Beat, "Malunion vs. Nonunion Fractures," http://share.upmc.com/2015/03/malunion-vs-nonunion-fractures/ (last visited February 2, 2018) (defining nonunion as a broken bone that fails to heal). The Veteran's representative is not competent to diagnosis a fracture with nonunion. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). As a result, the representative's statement is given no probative weight. The preponderance of the evidence reflects that the Veteran's femur fracture has healed and therefore does not have nonunion.

Moreover, there is no competent evidence of record suggesting that the Veteran had a fracture of the surgical neck of his femur, with a false joint. The May 2011 VA examiner discussed the Veteran's healed fracture was of the distal femur and, while there was metallic shrapnel, no false joint was noted. Additionally, neither the Veteran nor his representative have stated that his fracture was of the surgical neck.

Without a showing of nonunion of the femur or fracture of the surgical neck of the femur, a rating in excess of 30 percent under Diagnostic Code 5255 is not warranted.  The Board has considered whether the Veteran would be entitled to a higher rating under a different Code. The Veteran's flexion and extension, even when considering pain and other functional loss, do not warrant a high rating pursuant to Codes 5256 or 5261. See May 2011 VA examination and July 2011 VA treatment records. Other Codes relating to the knee, such as Codes 5257, 5258, and 5260, do not assign a rating higher than 30 percent. Code 5055 cannot be used for this appeal period because the Veteran did not have a knee placement until April 2013. Accordingly, the Veteran is properly rated pursuant to Code 5255 and a higher rating is not warranted.

	Analysis: from June 1, 2014 to August 2, 2017

The Veteran is currently rated pursuant to Code 5055 during this period of appeal following his total knee replacement.  Under Code 5055, a 100 percent rating is assigned for a one-year period following implantation of the prosthesis  (which commences at the conclusion of the initial grant of a total rating for one month following hospital discharge pursuant to 38 C.F.R. § 4.30). Thereafter, a 60 percent rating is assigned when there are chronic residuals consisting of severely painful motion or severe weakness in the affected extremity. With intermediate degrees of residual weakness, pain, or limitation of motion, the disability will be rated by analogy to Diagnostic Codes 5256 (ankylosis of the knee), 5261 (limitation of extension of the leg), or 5262 (impairment of the tibia and fibula). The minimum evaluation is 30 percent. 38 C.F.R. § 4.71a.

Upon review of the evidence the Board finds that a disability rating in excess of 30 percent is not warranted.  The Veteran properly received his 100 percent rating for a year following implantation of the prosthesis following a one month period of a total rating pursuant to 38 C.F.R. § 4.30. The evidence from this period does not reflect severe or intermittent degrees of residual weakness: in October 2014, the Veteran denied pain, locking, and giving out in his knee and his May 2017 complaints of pain in his thigh and calf with an occasional pop in the knee are insufficient because such symptoms were occasional and he did not report the severity of pain. 

Even if the Board were to consider the Veteran's reports evidence of an intermediate degree of residual pain, the Veteran does not meet the criteria for a higher than 30 percent rating under Codes 5256, 5261, or 5262. There is no indication of ankylosis or limitation of extension during this time (including when considering factors outlined in DeLuca, such as pain), and there is no nonunion of the tibia or fibula. Unfortunately, there is little, if any, additional evidence from this period to consider. Accordingly, the preponderance of the evidence is against assigning an increased rating.

The Board has considered whether the Veteran is entitled to a higher rating pursuant to a different Code. For the same reasons as described above, the Veteran is not entitled to a higher rating pursuant to other Codes relating to the femur or knee, such as 5255, 5256, and 5261. Other Codes relating to the knee, such as Codes 5257, 5258, and 5260, do not assign a rating higher than 30 percent. Consequently, the Veteran is properly rated pursuant to Code 5055.

	Analysis: from August 3, 2017

Resolving reasonable doubt in the Veteran's favor, the evidence shows that he has chronic residuals consisting of severe painful motion or weakness in the left knee as of August 3, 2017, the date of the August 2017 VA examination. Although the examiner opined that the Veteran's residuals were intermediate, he also opined that pain and weakness significantly limit functional ability with repeated use and during flare-ups. The Veteran's reported flare-ups as a nine out of ten and that he needed assistance to stand. Accordingly, the Board finds that the Veteran is warranted a 60 percent rating, which is the maximum rating he can receive following the one year period after his knee replacement.

The Board has considered other Codes applicable to his femur and knee. For the reasons discussed above, the Veteran would not be entitled to a higher rating under Code 5255. Other Codes relating to the knee do not allow a rating in excess of 60 percent. Accordingly, the Veteran is properly rated pursuant to Code 5055.

The Board has considered whether the Veteran is entitled to a separate disability rating at any time during the appeal period for impairment to his knee and femur, because the Veteran is only rated for one impairment at a time. Because the diagnostic criteria for Code 5255 (for impairment of the femur) contemplates a knee disability, a separate evaluation would be impermissible pyramiding and is therefore not warranted at any time. See 38 C.F.R. § 4.14.

Scar

The Veteran was granted service connection for a left thigh scar, effective March 2011. During a May 2011 VA examination, the examiner stated that the Veteran has a scar in the mid left thigh, which extends down to below the medial portion of his knee. During a June 2011 VA examination, the scar was noted to be 1.2 cm. in width and 21 cm. in length. The Veteran reported pain and that the scar itches frequently, however, the examiner opined that the scar was not painful. The scar is superficial, and there were no signs of breakdown.

In February 2012, the Veteran reported that his scar is tender and itches often. In November 2017, the Veteran's representative stated that the Veteran's scar is painful and unstable. 

	Analysis

The Veteran is currently rated pursuant to Code 7804, for unstable or painful scars. See 38 C.F.R. § 4.118. A (maximum) 30 percent rating is warranted for five or more scars that are unstable or painful; a 20 percent rating is warranted for three or four scars that are unstable or painful; and a 10 percent rating is warranted for one or two scars that are unstable or painful. An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. See, id., Code 7804, Note 1. If one or more scars are both unstable and painful, 10 percent is added to the evaluation based on the total number of unstable or painful scars. Id., Note 2. 

Because the Veteran has repeatedly, credibly, and competently stated that his scar is painful, the Board finds that a 10 percent rating is warranted. Although the Veteran's representative stated that the Veteran's scar is unstable, the representative is not competent to opine about the stability of the Veteran's scar; therefore, his statements are given no probative weight. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). The preponderance of the evidence reflects that the Veteran has one scar that is not unstable. See June 2011 VA examination. Accordingly, the Veteran is entitled only to a rating of 10 percent, for one painful, but not unstable, scar.

The Board has considered whether the Veteran may be entitled to a higher rating under a different Code. For the only other potentially applicable Code (Code 7802, for scars not of the head, face, or neck that are superficial and nonlinear), a rating higher than 10 percent disabling cannot be assigned. Consequently, the Veteran is properly rated pursuant to Code 7804.




ORDER

Entitlement to a rating in excess of 30 percent disabling for residuals of a left thigh gunshot wound, fracture of femur, status post partial medial meniscectomy of the left knee, prior to April 2, 2013 and from June 1, 2014 to August 2, 2017 is denied.

Entitlement to a rating of 60 percent disabling, but no higher, for residuals of a left thigh gunshot wound, fracture of femur, status post partial medial meniscectomy of the left knee, from August 3, 2017 is granted, subject to the regulations governing monetary awards.

Entitlement to a 10 percent evaluation, but no higher, for the Veteran's left thigh scar is granted, subject to the regulations governing monetary awards.  


REMAND

After considering the ratings as granted above, the Veteran does not meet the schedular criteria for TDIU prior to August 3, 2017. See 38 C.F.R. § 4.16(a). Accordingly, remand is necessary for referral to the Director, Compensation Service, for consideration of extraschedular TDIU pursuant to 38 C.F.R. § 4.16(b).

The Veteran should be afforded proper notice of the requirements to be entitled to TDIU, and given the opportunity to submit a formal application (VA Form 21-8940).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should provide the Veteran appropriate notice of VA's duties to notify and assist in regards to how to substantiate a claim for entitlement to TDIU, to include providing him a VA Form 21-8940. The Veteran should assist in the matter by providing the requested information.

2. Thereafter, the AOJ should refer this case to the Director, Compensation Service, for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b).

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures. The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment. The law requires that all matters that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


